MEMORANDUM**
Ricky Ashford, Sr. appeals pro se the district court’s dismissal with prejudice of his action against his employer alleging discrimination on the basis of race in violation of Title VII of the Civil Rights Act (42 U.S.C. § 2000e). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a dismissal for failure to pay the filing fee, Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.2002), and we vacate and remand.
Ashford filed two related complaints in the district court that were both dismissed for failure to pay the filing fee. Ashford contends that he complied with the district court’s order that he make a partial payment of $50.00 in this case. Although there is no reflection of this payment on either district court docket, Ashford attached a receipt reflecting such payment to his reply brief in the related appeal, Ashford v. Potter, 03-16419. The receipt, dated December 2, 2002 for case number CV-02-05080-MHP, appears to be evidence to support Ashford’s contention that he complied with the district court’s order to make a partial payment. We therefore vacate the district court’s dismissal and remand for further proceedings.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.